Citation Nr: 0520830	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  98-12 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to a higher initial rating for degenerative 
disc disease with bulges at L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from June 1982 to June 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Buffalo, New York Regional Office (RO).  Thereafter, the 
jurisdiction over the case was transferred to the New York, 
New York RO.  This case was before the Board in October 2003 
when it was remanded for additional development.

The issue of entitlement to service connection for flat feet 
is addressed in this decision.  The issue of entitlement to a 
higher initial rating for degenerative disc disease with 
bulges at L4-5 and L5-S1 is addressed in the remand that 
follows the order section of this decision.   


FINDING OF FACT

Flat feet preexisted the veteran's period of military 
service; no permanent increase in severity of the pre-
existing flat feet occurred during or as a result of the 
veteran's military service.


CONCLUSION OF LAW

Flat feet were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the appellant provide any evidence in the claimant's 
possession that pertains to the claim.  

With regard to the veteran's claim for service connection for 
flat feet, the Board notes that a substantially complete 
claim was received and initially adjudicated prior to the 
enactment of the VCAA.  

The Board also notes that the U.S. Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process. "  Id. at 120. 

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letter dated in March 2004.  He was given ample time to 
respond.  Thereafter, the RO readjudicated the veteran's 
claim in March 2005.  Furthermore, in this case, there is no 
indication or reason to believe that the RO's decision would 
have been different had the claim not been adjudicated before 
the RO provided the notice required by the VCAA and the 
implementing regulations.  Therefore, the Board believes that 
the RO properly processed the claim following compliance with 
the notice requirements of the VCAA and the implementing 
regulations and that any procedural error by the RO was not 
prejudicial to the veteran. 

Moreover, with respect to the issue decided herein, all 
pertinent, available evidence (to include the veteran's 
service medical records) has been obtained.  In addition, the 
veteran was afforded appropriate examinations, most recently 
in January 2005.  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations 

Accordingly, the Board will address the merits of this claim. 

Factual Background

The veteran served on active duty from June 1982 to June 
1994.  An April 1982 pre-enlistment examination report notes 
findings of moderate, class II, bilateral pes planus.  The 
veteran was found to be physically qualified for military 
service.  Service medical records note that the veteran was 
seen with various foot complaints, including a fractured toe, 
bunions and problems with toenails.  Service medical records 
are negative for complaints related to flat feet.  A June 
1994 separation examination report notes the presence of 
bilateral pes planus.  

In January 1997, the veteran submitted a claim for service 
connection for flat feet.

An April 1997 VA examination report notes the veteran's 
complaints of ongoing problems with his flat feet, without 
specific treatment.  He stated that his feet bothered him the 
most during the winter months.  He reported that his ability 
to walk long distances was occasionally limited, although not 
on a regular basis.  Examination of the feet revealed 
evidence of pes planus with depression of the navicular head 
on both sides.  The veteran was able to ambulate without 
problems.  The diagnosis was bilateral pes planus.

In a statement received by the RO in April 1998, the veteran 
maintained that his flat feet became worse during his 
military service; he attributed the aggravation to forced 
marches.

An August 1999 VA examination report notes the veteran's 
various complaints related to his feet, including bilateral 
foot pain and reduced sensation in his right foot.  He denied 
any problems with routine walking, but indicated that he was 
unable to run, play soccer, or otherwise participate in 
strong exercise.  Examination revealed no tenderness in the 
right foot and no muscle weakness.  It was recommended that 
the veteran obtain special shoes to relieve his pain.

A February 2002 VA examination report notes findings of 
minimal aversion of flat feet.

A January 2005 VA examination report notes that the veteran's 
claims file was available for review by the examiner in 
conjunction with the examination.  The examiner noted that 
the veteran denied foot pain.  The veteran presented without 
the use or need for any walking aid device.  The veteran also 
stated that his flat feet in no way impeded his ability to do 
his job as a radiation therapist.  Examination of the feet 
revealed no limitation of motion.  Gait was normal.  Weight 
bearing and non-weight bearing alignments of the Achilles 
tendons were normal.  The diagnosis was flexible pes planus.  
The examiner noted that there had been a normal and natural 
progression of this deformity.

Analysis

The veteran contends that his pes planus was aggravated by 
his military service.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304; See also VAOPGCPREC 3-2003 (July 16, 2003).  

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  This presumption of aggravation can 
be rebutted by clear and unmistakable evidence that the 
disability was not aggravated by active service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306; See also VAOPGCPREC 3-2003.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

In the case at hand, the veteran was found to have pes planus 
on the pre-enlistment examination and the veteran 
acknowledges that he had pes planus prior to his military 
service.  During his military service, he was seen for 
various complaints related to his feet, but no complaints 
related to his flat feet were noted.  

The medical evidence does not show and the veteran does not 
allege that he has sought treatment for his flat feet since 
his military service.  While the veteran contends that the 
disability increased in severity as a result of forced 
marches during service, there is no medical evidence showing 
that the disorder increased in severity during service or as 
a result of service.  After a thorough review of the 
veteran's medical history, the January 2005 VA examiner 
essentially concluded that the increase in severity claimed 
by the veteran was due to natural progress.  

Therefore, the Board finds that service connection is not 
warranted for flat feet.  In reaching this decision, the 
Board has determined that application of the benefit of the 
doubt doctrine is not required because the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for flat feet is denied.


REMAND

In the October 2003 Remand, the RO was directed, in pertinent 
part, to arrange for the veteran to undergo a VA examination 
by a physician with appropriate expertise to determine the 
nature and extent of impairment from his service-connected 
low back disability.  The claims file was to be provided to 
the examiner and consideration of such was to be reflected in 
the completed examination report.

The Board notes that the veteran underwent VA examinations in 
January 2005.  However, in a June 2005 informal hearing 
presentation, the veteran's representative argued that the 
reports of the January 2005 examinations are inadequate 
because both the orthopedic and the neurological examiners 
noted that the veteran's claims file was not made available 
for their review.  The Board notes that, under applicable 
regulation, "It is essential, both in the examination and in 
the evaluation of the disability, that each disability be 
viewed in relation to its history."  38 C.F.R. § 4.1 (2004).

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id. 

Moreover, the Board notes that the January 2005 VA 
examination reports are not adequate to permit disability 
evaluation because they simply do not address the presence or 
absence of all the symptoms that are part of the criteria for 
increased ratings for this disability.  Specifically, the 
examiners did not indicate whether there was muscle spasm .  
Moreover, the orthopedic examiner diagnosed degenerative disc 
disease, but the neurological examiner diagnosed mechanical 
low back pain without true radiculopathy.  The Court has 
stated that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).

The Board regrets any further delay in this case.  However, 
in view of the RO's failure to follow the directives in the 
October 2003 Remand, the Board concludes that additional 
development of the record is required prior to appellate 
disposition.

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his low back disability during the period 
of this claim or the identifying 
information and any necessary 
authorization to enable VA obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  In any event, a copy of any VA 
outpatient records pertaining to 
treatment or evaluation of the veteran's 
low back since November 2003 should be 
associated with the claims folder. 

4.  When all indicated record development 
has been competed, the RO or the AMC 
should arrange for the veteran to 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the nature and extent of impairment from 
the veteran's service-connected low back 
disability.  The claims file must be 
provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.

The examiner should describe the current 
state of the veteran's lumbosacral spine, 
including the presence or absence of 
ankylosis and, if present, the degree 
thereof and whether it is at a favorable 
or unfavorable angle.

The examiner should undertake range of 
motion studies of the lumbosacral spine, 
noting the exact measurements for forward 
flexion, extension, lateral flexion, and 
lateral  rotation, specifically 
identifying any excursion of motion 
accompanied by pain.  The examiner should 
identify any objective evidence of pain 
and attempt to assess the extent of any 
pain.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
of functional ability on repeated use of 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
possible, the examiner should so state.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected low back disability, to 
include characteristic pain, demonstrable 
muscle spasm, and absent ankle jerk.  In 
addition, the examiner should quantify 
the number of weeks of incapacitating 
episodes (a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician) over the past 12 months.  
The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work. The examiner must provide the 
supporting rationale for all opinions 
expressed.  The examination report must 
be typed.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO should readjudicate the 
issue of entitlement to a higher initial 
rating for the service-connected low back 
disability on appeal in light of all 
pertinent evidence and legal authority.  
In evaluating the veteran's service-
connected low back disability, the RO 
should consider all pertinent diagnostic 
codes under the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to 
include consideration of both the former 
and the revised rating criteria.

7.  If the benefit on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


